Citation Nr: 1715367	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO. 11-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to August 1976 (in the Marine Corps) and from May 1978 to August 1983 (in the Army).
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In May 2016, the claim was remanded to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's tinnitus. The record indicates that the Veteran failed to report to his scheduled examination. See August 2016 Supplemental Statement of the Case (SSOC). However, the SSOC and other mail notices sent to the Veteran have been returned to the VA as undeliverable.

A review of the record shows that the Veteran has not indicated that his mailing address has changed. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street). However, it appears that notice of an examination was not provided to the Veteran, due to multiple pieces of mail being returned to the VA as undeliverable.

Notably, there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities. See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him. Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Without the Veteran keeping VA apprised of his current address, VA is not held responsible for communications that are returned undeliverable.

On August 20, 2015, the Veteran visited the Denver VA Medical Center (VAMC) and provided an address different from his address of record. A few months after this visit, mail sent to the Veteran's listed address began returning as undeliverable. Accordingly, VA may have had constructive knowledge that the Veteran's address had changed.

The Board has contacted the Veteran's representative and obtained an updated address as of May 2, 2017. As such, the claim should be remanded to re-schedule an examination to determine the nature and etiology of the Veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to indicate whether or not he has any private treatment records, since October 21, 2008, related to hearing loss/tinnitus, and if so to submit an authorization for VA to secure the records of all such evaluations. The AOJ must secure for the record the complete reports of any (and all) evaluations identified.

2. After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate medical professional to determine the etiology of his tinnitus. The record must be reviewed by the examiner in conjunction with the examination. Based on review of the record (to include the observations made above) and examination/interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a) What is the most likely etiology for the Veteran's tinnitus? Specifically, is it at least as likely as not (a 50% or better probability) that it is caused by or related to the Veteran's service, to include as due to exposure to noise trauma therein?

The rationale provided must specifically address the following: 

   (i) Whether the Veteran's description of his tinnitus (intermittent in nature, occurring 2-3 times a week, and lasting 30 minutes) is consistent with a chronic tinnitus arising during remote service/of noise trauma etiology; 
   
   (ii) the Veteran's reports (in his claim for service connection and on VA examination) that he has had tinnitus since onset in service in 1975; and 
   
   (iii) the significance, if any, of the apparent puretone threshold shifts (at 4000 hz.) during each period of service.

(b) If the hearing loss is determined to be unrelated to service, please identify the etiology considered more likely, and explain why it is so.

2. The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

